Citation Nr: 0313457	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  96-50 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for asthmatic 
emphysema, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
fracture at the L5 vertebra, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from March 1962 to December 
1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, among other things, denied the 
benefits sought on appeal.  The Board initially reviewed the 
claims on appeal in March 1999, but determined that 
additional development was needed in order to properly render 
an appellate decision.  As such, the matter was remanded to 
the RO to perform the additional development.  The RO 
successfully completed all requested development, but 
continued the denial of benefits sought.  Accordingly, the 
matter is now returned to the  Board for further 
consideration.


REMAND

The evidence of record shows that the veteran submitted a 
request for higher ratings for all of his service-connected 
disabilities, including the residuals of a fractured vertebra 
at the L5 level and asthmatic emphysema, in April 1996.  The 
veteran was scheduled for and participated in VA examinations 
to determine the level of severity of each disability.  Based 
on the medical evidence obtained, the RO denied the veteran's 
request for the assignment of higher evaluations in a June 
1996 rating decision.  The veteran appealed that decision and 
the RO issued a statement of the case in October 1996, 
explaining why the requested benefits could not be granted.  
Since that time, the veteran has been issued two supplemental 
statements of the case outlining the evidence needed to 
substantiate his claims on appeal.  

While the veteran's appeal was pending, the President signed 
into legislation the Veterans Claims Assistance Act of 2000 
(the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his/her own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice to claimants included a request for the 
claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his/her 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any specific notice of the VCAA and of VA's obligation to 
obtain identified evidence, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of VA are met.  The Board laments 
the lengthy duration of this appeal and would like nothing 
more than to render a final decision in this matter, 
particularly in light of the fact that the veteran was given 
notice in March 2003 of updated rating criteria for his back 
disability and he promptly responded that he had no 
additional evidence to submit.  Given the stand that his own 
representative has taken with respect to VA's duties under 
the VCAA, however, it appears that even though the record 
appears to be thoroughly developed, a remand is required to 
cure the procedural defect outlined above.  It is noted that 
due to the recent invalidation of regulations implementing 
the VCAA, the Board does not have the authority to cure this 
procedural defect itself.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing regulations.  
He should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive his right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




